DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16, 19, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. US 9,343,998 in view of DePauli (US 4,963,793).
For instance, US 9,343,998 claims: a load control device (i.e. a dimmer switch) for controlling an amount of power delivered from an AC power source to a load (i.e. a lighting load) (col. 39 lines 57-60) comprising: a triac (i.e. a thyristor) adapted to be electrically coupled between the AC power source and the load (col. 39 lines 61-62), the triac having first and second main terminals through which current can be conducted to energize the load and a gate terminal through which current can be conducted to render the triac conductive between the first and second main terminals (col. 39 lines 62-67); a first circuit electrically coupled between the first main terminal of the triac (i.e. thyristor) and the gate terminal of the triac (i.e. thyristor) to conduct current through the gate terminal (col. 40 lines 1-4); a second circuit electrically coupled between the first and second main terminals of the triac (i.e. thyristor) to conduct current through the load when the triac is non-conductive (col. 40 lines 5-8); and a control circuit configured to individually control the first and second circuits to be conductive and non-conductive (col. 40 lines 10-12), the control circuit configured to render the first circuit conductive to conduct a pulse of current through the gate terminal of the triac at a firing time during a present half-cycle of the AC power source to render the triac (i.e. thyristor) conductive (col. 40 lines 12-16), the control circuit is configured to control the first circuit to allow the first circuit to conduct at least one other pulse of current through the gate terminal of the triac after the firing time during the present half-cycle (col. 40 lines 16-20), the control circuit configured to render the first circuit non-conductive before the end of the present half-cycle to prevent any further pulses of current from being thereafter conducted through the gate terminal of the triac (i.e. thyristor) during the present half-cycle, the control circuit further configured to control the second circuit to conduct current through the load after the first circuit is rendered non-conductive (col. 40 lines 21-28).
However, US 9,343,998 does not claim a dimmer switch for controlling an amount of power delivered from an AC power source to a load; and, does not claim whether the load is a lighting load. Moreover, US 9,343,998 does not the control circuit configured to control the firing time to adjust the intensity of the lighting load.
DePauli teaches a controller 4 that uses a triac 6 interposed between the second electrical source connection and a controlled lamp 2. A microprocessor 20 also used to set the firing time for the triac 6. The microprocessor 20 is used in the control circuit 4 to determine the various operating levels for the lamp 2 and provide control signals to the triac 6.
Therefore, it would have been obvious one having ordinary skill in the art at the time the invention was made to modify US 9,343,998 to include claiming a dimmer switch for controlling an amount of power delivered from an AC power source to a lighting load for controlling an intensity of the lighting load; and, the control circuit is configured to control the firing time to adjust the intensity of the load as taught by DePauli in order to control brightness of a lighting load to save power with low lighting or increase lighting for better visibility.
Claim 2 is disclosed in claim 2 of US 9,343,998.
Claim 3 is disclosed in claim 3 of US 9,343,998.
Claim 4 is disclosed in claim 4 of US 9,343,998.
Claim 5 is disclosed in claim 5 of US 9,343,998.
Claim 6 is disclosed in claim 6 of US 9,343,998.
Claim 7 is disclosed in claim 7 of US 9,343,998.
Claim 8 is disclosed in claim 8 of US 9,343,998.
Claim 9 is disclosed in claim 9 of US 9,343,998.
Claim 10 is disclosed in claim 10 of US 9,343,998.
Claim 11 is disclosed in claim 11 of US 9,343,998.
Claim 12 is disclosed in claim 13 of US 9,343,998.
Claim 13 is disclosed in claim 14 of US 9,343,998.
Claim 14 is disclosed in claim 15 of US 9,343,998.
Claim 15 is disclosed in claim 16 of US 9,343,998.
Claim 16 is disclosed in claim 17 of US 9,343,998.
Claim 19; US 9,343,998 claims the presently claimed invention in regards to claim 1 supra, except for an intensity adjustment actuator configured to receive a user input; wherein the control circuit is configured to determine a desired intensity for the lighting load in response to actuations of the intensity adjustment actuator.
DePauli teaches a touch (i.e. user input) control switch for adjusting brightness of an illumination device.
Therefore, it would have been obvious one having ordinary skill in the art at the time the invention was made to modify US 9,853,561 to include claiming a an intensity adjustment actuator configured to receive a user input; wherein the control circuit is configured to determine a desired intensity for the lighting load in response to actuations of the intensity adjustment actuator as taught by DePauli in order to provide force touch actuation of a lighting device that allows ready adjustment of illumination levels.
Claim 21 is disclosed in claim 18 of US 9,343,998.
Claim 22 is disclosed in claim 19 of US 9,343,998.

Claims 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. US 9,343,998 and DePauli in view of Xu et al. (US 2008/0246414).
U.S. Patent No. 9,343,998 and DePauli claim and disclose the claimed invention in regards to claim 1 supra, except for a wireless signal receiver configured to receive a wireless signal; wherein the control circuit is configured to determine a desired intensity for the lighting load in response to the wireless signal. 
Xu et al. teach a dimmer switch that communicate through a wireless connection to a wireless receiver and controller 24. The receiver 24 communicates with a microcontroller 26, which in turn communicates with dimmer circuit 28. The dimmer circuit 28 controls the intensity a light.
Therefore, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify U.S. Patent No. 9,343,998 and DePauli to claim a wireless signal receiver configured to receive a wireless signal; wherein the  control circuit is configured to determine a desired intensity for the lighting load in response to the wireless signal as taught by Xu et al. in order to control the light wirelessly.
Claim 20; US 9,343,998 and DePauli claims and discloses the presently claimed invention in regards to claim 1 supra, except for a power supply electrically coupled to conduct current through the lighting load to generate a supply voltage for powering the control circuit.
Hausman et al. teach a load control circuit having a separate power supply (18) for powering the control circuit.
Therefore, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify U.S. Patent No. 9,853,561 and DePauli to claim a power supply electrically coupled to conduct current through the lighting load to generate a supply voltage for powering the control circuit as taught by Hausman et al. in order to supply proper operating voltages to the control circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/GARY L LAXTON/           Primary Examiner, Art Unit 2896                                 8/19/2022